Case 2:21-bk-10152-ER         Doc 76 Filed 03/17/21 Entered 03/17/21 12:02:49                    Desc
                               Main Document Page 1 of 4




                                                                       FILED & ENTERED

                                                                             MAR 17 2021

                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
                                                                        BY gonzalez DEPUTY CLERK




                  UNITED STATES BANKRUPTCY COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              LOS ANGELES DIVISION


In re:     Dean M. Harris,                         Case No.: 2:21-bk-10152-ER
           Debtor.                                 Chapter: 7
                                                   MEMORANDUM OF DECISION ON
                                                   DEBTOR’S MOTION TO CLARIFY
                                                   SCOPE OF ORDER GRANTING
                                                   MOTION FOR RELIEF FROM STAY
                                                   [RELATES TO DOC. NO. 74]

                                                   [No hearing required pursuant to Federal Rule
                                                   of Civil Procedure 78(b) and Local Bankruptcy
                                                   Rule 9013-1(j)(3)]

    On March 16, 2021, Dean M. Harris (“Debtor”) filed a Motion to Clarify Scope of Order
Granting Relief from Stay [Doc. No. 74] (the “Motion”), accompanied by an application for a
hearing on the Motion on shortened time. Pursuant to Civil Rule 78(b) and LBR 9013-1(j)(3),1
the Court finds the Motion to be suitable for disposition without oral argument. For the reasons
set forth below, the Court declines the Debtor’s request to enter a finding that an order entered by
the District Court requiring the turnover of three vehicles is void as a violation of the automatic
stay.


1
  Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil
Procedure, Rules 1–86; all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
Procedure, Rules 1001–9037; all “Evidence Rule” references are to the Federal Rules of
Evidence, Rules 101–1103; all “LBR” references are to the Local Bankruptcy Rules of the
United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-1; and
all statutory references are to the Bankruptcy Code, 11 U.S.C. §§ 101–1532.
Case 2:21-bk-10152-ER         Doc 76 Filed 03/17/21 Entered 03/17/21 12:02:49                 Desc
                               Main Document Page 2 of 4



I. Background
    On July 11, 2019, the United States District Court for the Central District of California (the
“District Court”) entered judgment (the “Judgment”) against Rosalina Lizardo Harris (“Harris”),
the Debtor’s spouse. The Judgment is in favor of Crystal Holmes (“Holmes”), and the amount of
the Judgment that remains unsatisfied exceeds $3 million. The Judgment attaches to the family
residence of the Debtor and Harris (the “Property”).
    Prior to the filing of the instant case, on December 8, 2020, upon Holmes’ application, the
District Court issued an order requiring the Debtor and Harris to show cause why the Property
should not be sold to satisfy a portion of the Judgment (the “OSC”). In addition, a hearing on
Holmes’ motion to compel Harris to turnover three vehicles in satisfaction of the Judgment (the
“Turnover Motion”) was set to take place concurrently with the hearing on the OSC. On January
11, 2021, several hours before the initial hearings on the OSC and Turnover Motion were
scheduled to go forward, the Debtor filed the instant bankruptcy case. As a result, the District
Court continued both hearings to February 26, 2021.
    On February 22, 2021, the Court conducted a hearing on a motion for relief from the
automatic stay [Doc. No. 58] (the “RFS Motion”) brought by Holmes. At that hearing, the Court
rejected the Debtor’s contention that action taken by the District Court in connection with the
OSC could result in inconsistent rulings by the Bankruptcy Court and the District Court. The
Court stated that the District Court had the authority to determine the effect of the automatic stay
upon proceedings before it and to rule upon the amount of the Debtor’s homestead exemption
under § 522(f) of the Bankruptcy Code.2 On February 23, 2021, the Court entered an order
granting the RFS Motion. See Doc. No. 60 (the “RFS Order”). Among other things, the RFS
Order authorizes Holmes to “pursue before the District Court all remedies to enforce the
Judgment.” RFS Order at ¶ 5.
    On February 26, 2021, the District Court conducted hearings on the OSC regarding the sale
of the Property and the Turnover Motion. The District Court instructed Holmes to submit a
revised proposed order on the OSC and fixed March 5, 2021 as the deadline for the Debtor to file
any objections thereto.3 Debtor filed an objection to the revised proposed order on the OSC
submitted by Holmes,4 but did not file an objection to the Turnover Motion. On March 10, 2021,
the District Court issued an order granting the OSC and authorizing the sale of the Property as
well as an order granting the Turnover Motion (the “Turnover Order”).5 The Turnover Order
requires Harris to turnover to the U.S. Marshal’s Service three vehicles which are community
assets of the Debtor “by no later than 12:00 p.m. on the seventh (7th) calendar day following the
entry of this order.” Turnover Order at ¶ 1.
    Debtor argues that the Turnover Order exceeds the scope of the RFS Order, that the District
Court committed an “error” by entering the Turnover Order, and that the Turnover Order “is
clearly a violation of the automatic stay and void.” Motion at 49.6 Debtor seeks an order from the


2
  An audio recording of the proceedings is on file with the Clerk of the Court.
3
  See Doc. No. 279, Case No. 2:18-cv-03739-PSG (Minute Order issued in connection with the
February 26, 2021 hearing).
4
  See Doc. No. 283, Case No. 2:18-cv-03739-PSG.
5
  See Doc. No. 288, Case No. 2:18-cv-03739-PSG.
6
  Page citations are to the CM/ECF pagination appearing at the top of each page, not the
pagination used by the document’s preparer.
Case 2:21-bk-10152-ER         Doc 76 Filed 03/17/21 Entered 03/17/21 12:02:49                Desc
                               Main Document Page 3 of 4



Bankruptcy Court stating that the RFS Order does not encompass the vehicles that are the subject
of the Turnover Order.

II. Findings of Fact and Conclusions of Law
    The Court declines the Debtor’s request for entry of a finding that the Turnover Order is void
as a violation of the automatic stay. First, the RFS Order authorizes Holmes to “pursue before the
District Court all remedies to enforce the Judgment.” RFS Order at ¶ 5. Seeking turnover of the
vehicles is a remedy to enforce the Judgment.
    Second, as stated on the record at the hearing on the RFS Motion, the District Court has the
authority to determine whether proceedings before it are enjoined by the automatic stay. This
principle is illustrated by N.L.R.B. v. Sawulski, 158 B.R. 971, 975 (E.D. Mich. 1993). In that
case, the District Court considered whether the automatic stay prevented it from conducting a
contempt proceeding against respondents who had recently sought bankruptcy protection. The
Sawulski court concluded that it had jurisdiction to determine the applicability of the automatic
stay to the contempt proceedings. Id. Similarly, in United States v. Sugarhouse Realty, Inc., 162
B.R. 113, 115 (E.D. Pa. 1993), the District Court found that it had jurisdiction to determine
whether the automatic stay barred it from proceeding with a CERCLA action against a
corporation that had filed for bankruptcy.7
    The District Court was fully aware of the Debtor’s bankruptcy petition at the time it entered
the Turnover Order, having been provided two detailed status reports describing events occurring
in the Debtor’s bankruptcy case.8 The District Court could not have entered the Turnover Order
unless it had implicitly determined that entry of the Turnover Order would not violate the
automatic stay. It was within the District Court’s jurisdiction to determine that the proceedings
before it were not subject to the automatic stay. To the extent that the Debtor contends that the
District Court’s determination regarding the applicability of the automatic stay was in error, the
Debtor’s remedy is to seek relief before the District Court. This Court declines to second-guess
the propriety of actions taken by the District Court in a matter over which the District Court
clearly had jurisdiction.
    Nor is there any merit to the Debtor’s suggestion that he was taken by surprise by entry of the
Turnover Order. The Debtor appeared at the District Court’s February 26, 2021 hearing on the
OSC and Turnover Motion and was provided the opportunity to present whatever arguments he
wished. Notwithstanding the Debtor’s failure to file any papers in opposition to either the OSC
or the Turnover Motion prior to the February 26, 2021 hearing, the District Court provided the
Debtor the opportunity to file additional briefing. Having elected not to file papers in opposition
to the Turnover Motion, the Debtor cannot now claim surprise upon entry of the Turnover Order.
    The Court declines the Debtor’s request to rule upon whether the RFS Order authorizes
Holmes to exercise all remedies to enforce the Judgment, such as levying upon the Debtor’s bank

7
  In Gruntz v. Cty. of Los Angeles (In re Gruntz), 202 F.3d 1074, 1083 (9th Cir. 2000), the court
held that state courts did not have jurisdiction to determine the applicability of the automatic
stay. However, nothing within Gruntz limited the jurisdiction of a federal district court to assess
applicability of the stay. Instead, the Gruntz court stated that “the final decision concerning the
applicability of the automatic stay must rest with the federal courts.” Gruntz, 202 F.3d at 1084.
8
  See Doc. No. 272, Case No. 2:18-cv-03739-PSG (status report dated February 18, 2021 filed by
Holmes) and Doc. No. 278, Case No. 2:18-cv-03739-PSG (supplemental status report dated
February 24, 2021 filed by Holmes).
Case 2:21-bk-10152-ER          Doc 76 Filed 03/17/21 Entered 03/17/21 12:02:49                Desc
                                Main Document Page 4 of 4



accounts or garnishing his wages. There is no evidence before the Court that these hypothetical
enforcement actions have occurred or are likely to occur. To the contrary, the record suggests
that such enforcement actions are unlikely—for example, Holmes caused a wage garnishment
order entered against the Debtor to be terminated upon the filing of the petition.9 It is not
appropriate for the Court to issue a ruling where there is no actual case or controversy before it.
See generally City of Los Angeles v. Lyons, 461 U.S. 95, 101, 103 S. Ct. 1660, 1665, 75 L. Ed.
2d 675 (1983).
    Based upon the foregoing, the Court declines to enter a finding that the District Court’s
Turnover Order violated the automatic stay. The Court likewise declines to rule upon whether
hypothetical enforcement actions that have not occurred and appear unlikely to occur would
violate the automatic stay. The Court will enter an order consistent with this Memorandum of
Decision.
                                                ###




       Date: March 17, 2021




9
    See Doc. No. 269, Case No. 2:18-cv-03739-PSG.
